Case 2:20-cv-10288-AJT-EAS ECF No. 42, PageID.951 Filed 10/15/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MELISA INGRAM, STEPHANIE
 WILSON, and ROBERT REEVES,
                                                    Case No. 2:20-cv-10288
            Plaintiffs,
                                                    Hon. Arthur J. Tarnow
 -v-
                                                    Mag. Judge Elizabeth A. Stafford
 COUNTY OF WAYNE,

            Defendant.


          STIPULATED ORDER EXTENDING TIME TO RESPOND

       Having reviewed the stipulation of the parties, and being otherwise fully

advised, the Court hereby ORDERS that Defendant Wayne County shall have until

October 30, 2020, to file a Response to Plaintiffs’ Motion for Class Certification.

This Order does not have any effect on Wayne County’s pending motion to adjourn

the briefing on the class certification motion.


                                                  s/Arthur J. Tarnow
                                                  U.S. DISTRICT COURT JUDGE
Dated: October 15, 2020
We stipulate to the entry of the above Order.

 /s/Davidde A. Stella                           /s/Wesley Hottot (with consent)
 Davidde A. Stella (P69948)                     Wesley Hottot
 Assistant Corporation Counsel                  Institute for Justice
 500 Griswold St., Floor 30                     600 University St., Suite 1730
 Detroit MI 48226                               Seattle WA 98101
 (313) 224-5030                                 (206) 957-1300
 dstella@waynecounty.com                        whottot@ij.org
 Attorneys for Wayne County                     Attorneys for Plaintiffs
 Dated: September 22, 2020
